DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1. The following is a non-Final Office Action in response to applicant’s arguments/filing filed on October 15, 2019

Claims 1-15 are pending 

Foreign Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed in this Application, filed on 10/15/2019
 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/15/2019 was filed prior to the mailing date of the first office action on 7/18/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
Acknowledgment is made of applicant’s drawings submitted on 10/15/2019.

Oath/Declaration
Acknowledgment is made of applicant’s oath submitted on 10/15/2019

Application Data Sheet
Acknowledgment is made of applicant’s application data sheet submitted on 10/15/2019.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

1.) Claims 1, 3, 4, 6, 8, 9, 11, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Deep Dialogue Tutorial ACL, Chen Yun in view of US 20180329884, Xiong

 	In regards to claim 1, Chen Yun teaches a processor implemented method, comprising: sequentially processing, via a Sequence to Sequence (Seq2Seq) Hierarchical Classification Model executed by the one or more hardware processors, each word from the problem description to output a set of class labels that are hierarchically arranged(Chen Yun, slide 123, Hierarchical seq2seq: Hierarchical seq2seq models are widely known for classifying input data into class labels that are hierarchically arranged), determining, via a Seq2Seq Slot Filling Model, a presence or an absence of information comprised in the problem description pertaining to each of the set of class labels that are hierarchically arranged, wherein training data for the Seq2Seq Slot Filling Model is generated based on one or more problem descriptions of one or more tickets and associated previously corrected class labels comprised in the historical data specific to one or more domains, and wherein the associated previously corrected class labels are predicted by the Sequence to Sequence (Seq2Seq) Hierarchical Classification Model(Chen Yun, slides 45,63, and 139 where the language understanding[LU] module receives speech recognition and text input and performs slot filling and user intent detection processing, wherein the input presents a problem to be resolved[e.g. are there action movies to see this weekend?]. The LU provides contextual knowledge during slot tagging based on use of historical utterances[slide 63]. Slide 139: user intent prediction is based on historical behavioral patterns); sequentially identifying, using historical data, a set of queries based on the presence or absence of information comprised in the problem description to obtain a set of responses corresponding to the set of queries(Chen Yun, slide 89: query rating – Any query rating implicitly is based on past queries/historical data. It relates to information that may or may not be present in the received input data as the input data is from the dialogue and the rating gives some evidence on whether or not the query is relevant); and automatically logging a ticket corresponding to the problem description based on the set of responses and the set of updated confidence scores(Chen Yun, slide 89: where the dialogues and responses are implicitly logged by the dialogue system);
 	Chen Yun does not teach receiving, via one or more hardware processors, an input data comprising a problem description;
wherein each class label from the set of class labels is assigned a confidence score wherein each word is assigned an attention weight based on a corresponding class label; and wherein the Sequence to Sequence (Seq2Seq) Hierarchical Classification Model is trained using historical data specific to one or more domains;  51determining an update requirement of the confidence score pertaining to each class label from the set of class labels based on the set of responses; dynamically updating, based on the determined update requirement, the confidence score pertaining to each class label from the set of class labels based on the set of responses to obtain a set of updated confidence scores 	However, Xiong teaches receiving, via one or more hardware processors, an input data comprising a problem description(US 20180329884, Xiong, para. 0034, where a processor is configured to process inquiry strings[i.e. problem description]);
wherein each class label from the set of class labels is assigned a confidence score wherein each word is assigned an attention weight based on a corresponding class label(US 20180329884, Xiong, para. 0068, 0093 and 0094, where a perplexity score may be assigned for a labeled dataset and a weight vector applied to conversations[i.e. words]); and wherein the Sequence to Sequence (Seq2Seq) Hierarchical Classification Model is trained using historical data specific to one or more domains(US 20180329884, Xiong, para. 0155 and 0168, where a training set may be provided that’s based on historical conversations, wherein a CNN encoder infers latent topics of source sentences to seq2seq models);  51determining an update requirement of the confidence score pertaining to each class label from the set of class labels based on the set of responses(US 20180329884, Xiong, para. 0017, where a performance score is derived based on an evaluation of a response string); dynamically updating, based on the determined update requirement, the confidence score pertaining to each class label from the set of class labels based on the set of responses to obtain a set of updated confidence scores(US 20180329884, Xiong, para. 0033 and 0065, where a performance score is dependent on a perplexity score, wherein a perplexity score, for example, changes depending on the language type[i.e. classification] being evaluated thereby causing an update in a performance score).  	It would have been obvious by one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Chen Yun with the teaching of Xiong because a user would have been motivated to improve the results of generating a response to receiving inquiry strings, taught by Chen Yun, by applying an estimates conditional probability distribution in order to improve the accuracy of a response string(see Xiong, para. 0005)

 	In regards to claim 3, the combination of Chen Yun and Xiong teach the processor implemented method of claim 1, wherein relationship between a word in the problem description and a corresponding predicted class label is based on a corresponding assigned attention weight(Chen Yun, slides 63 and 64, where a tagging sequence[class label] is based on the weighted sum[i.e. attention weight] and the history of utterances[i.e. word in problem description]).  

 	In regards to claim 4 the combination of Chen Yun and Xiong teach the processor implemented method of claim 1, wherein the step of processing each word from the problem description comprises identifying one or more relevant words and one or more irrelevant words(Chen Yun, slide 120, where a response evaluation entails collecting scores for a variety of dialogue responses that may be relevant/irrelevant).

 	In regards to claim 6, Chen Yun teaches a system, comprising: 
 sequentially process, via a Sequence to Sequence (Seq2Seq) Hierarchical Classification Model executed by the one or more hardware processors, each word from the problem description to output a set of class labels that are hierarchically arranged(Chen Yun, slide 123, Hierarchical seq2seq: Hierarchical seq2seq models are widely known for classifying input data into class labels that are hierarchically arranged), 
determine, via a Seq2Seq Slot Filling Model executed by the one or more hardware processors, a presence or an absence of information comprised in the problem description pertaining to each of the set of class labels that are hierarchically arranged, wherein training data for the Seq2Seq Slot Filling Model is generated based on one or more problem descriptions of one or more tickets and associated previously corrected class labels comprised in the historical data specific to one or more domains, and wherein the associated previously corrected class labels are predicted by the Sequence to Sequence (Seq2Seq) Hierarchical Classification Model(Chen Yun, slides 45,63, and 139 where the language understanding[LU] module receives speech recognition and text input and performs slot filling and user intent detection processing, wherein the input presents a problem to be resolved[e.g. are there action movies to see this weekend?]. The LU provides contextual knowledge during slot tagging based on use of historical utterances[slide 63]. Slide 139: user intent prediction is based on historical behavioral patterns); sequentially identify, using historical data, a set of queries based on the presence or absence of information comprised in the problem description to obtain a set of responses corresponding to the set of queries(Chen Yun, slide 89: query rating – Any query rating implicitly is based on past queries/historical data. It relates to information that may or may not be present in the received input data as the input data is from the dialogue and the rating gives some evidence on whether or not the query is relevant); and 
automatically log a ticket corresponding to the problem description based on the set of responses and the set of updated confidence scores(Chen Yun, slide 89: where the dialogues and responses are implicitly logged by the dialogue system);
 	Chen Yun does not teach a memory storing instructions; 
one or more communication interfaces; and 
one or more hardware processors coupled to the memory via the one or more communication interfaces, wherein the one or more hardware processors are configured by the instructions to: receive an input data comprising a problem description;
wherein each class label from the set of class labels is assigned a confidence score, wherein each word is assigned an attention weight based on a corresponding class label; and 
wherein the Sequence to Sequence (Seq2Seq) Hierarchical Classification Model is trained using historical data specific to one or more domains;  
53 determine an update requirement of the confidence score pertaining to each class label from the set of class labels based on the set of responses; 
dynamically update, based on the determined update requirement, the confidence score pertaining to each class label from the set of class labels based on the set of responses to obtain a set of updated confidence scores; 	However, Xiong teaches a memory storing instructions(US 20180329884, Xiong, fig. 7, item 704, memory); 
one or more communication interfaces(US 20180329884, Xiong, fig. 7, item 706, I/O interface); and 
one or more hardware processors coupled to the memory via the one or more communication interfaces, wherein the one or more hardware processors are configured by the instructions to: receive an input data comprising a problem description(US 20180329884, Xiong, para. 0034, where a processor is configured to process  inquiry strings[i.e. problem description]);
wherein each class label from the set of class labels is assigned a confidence score, wherein each word is assigned an attention weight based on a corresponding class label(US 20180329884, Xiong, para. 0068, 0093 and 0094, where a perplexity score may be assigned for a labeled dataset and a weight vector applied to conversations[i.e. words]); and 
wherein the Sequence to Sequence (Seq2Seq) Hierarchical Classification Model is trained using historical data specific to one or more domains(US 20180329884, Xiong, para. 0155 and 0168, where a training set may be provided that’s based on historical conversations, wherein a CNN encoder infers latent topics of source sentences to seq2seq models);  
53 determine an update requirement of the confidence score pertaining to each class label from the set of class labels based on the set of responses(US 20180329884, Xiong, para. 0017, where a performance score is derived based on an evaluation of a response string); 
dynamically update, based on the determined update requirement, the confidence score pertaining to each class label from the set of class labels based on the set of responses to obtain a set of updated confidence scores(US 20180329884, Xiong, para. 0033 and 0065, where a performance score is dependent on a perplexity score, wherein a perplexity score, for example, changes depending on the language type[i.e. classification] being evaluated thereby causing an update in a performance score). 	It would have been obvious by one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Chen Yun with the teaching of Xiong because a user would have been motivated to improve the results of generating a response to receiving inquiry strings, taught by Chen Yun, by applying an estimates conditional probability distribution in order to improve the accuracy of a response string(see Xiong, para. 0005)  

 	In regards to claim 8 the combination of Chen Yun and Xiong teach the system of claim 6, wherein relationship between a word in the problem description and a corresponding predicted class label is based on a corresponding assigned attention weight(Chen Yun, slides 63 and 64, where a tagging sequence[class label] is based on the weighted sum[i.e. attention weight] and the history of utterances[i.e. word in problem description]).  

 	In regards to claim 9 the combination of Chen Yun and Xiong teach the system of claim 6, wherein each word from the problem description is sequentially processed to identify one or more relevant words and one or more irrelevant words(Chen Yun, slide 120, where a response evaluation entails collecting scores for a variety of dialogue responses that may be relevant/irrelevant).  

 	In regards to claim 11, Chen Yun teaches one or more non-transitory machine readable information storage mediums comprising one or more instructions which when executed by one or more hardware processors cause:  
55sequentially processing, via a Sequence to Sequence (Seq2Seq) Hierarchical Classification Model executed by the one or more hardware processors, each word from the problem description to output a set of class labels that are hierarchically arranged(Chen Yun, slide 123, Hierarchical seq2seq: Hierarchical seq2seq models are widely known for classifying input data into class labels that are hierarchically arranged), 
determining, via a Seq2Seq Slot Filling Model, a presence or an absence of information comprised in the problem description pertaining to each of the set of class labels that are hierarchically arranged, wherein training data for the Seq2Seq Slot Filling Model is generated based on one or more problem descriptions of one or more tickets and associated previously corrected class labels comprised in the historical data specific to one or more domains, and wherein the associated previously corrected class labels are predicted by the Sequence to Sequence (Seq2Seq) Hierarchical Classification Model(Chen Yun, slides 45,63, and 139 where the language understanding[LU] module receives speech recognition and text input and performs slot filling and user intent detection processing, wherein the input presents a problem to be resolved[e.g. are there action movies to see this weekend?]. The LU provides contextual knowledge during slot tagging based on use of historical utterances[slide 63]. Slide 139: user intent prediction is based on historical behavioral patterns); 
sequentially identifying, using historical data, a set of queries based on the presence or absence of information comprised in the problem description to obtain a set of responses corresponding to the set of queries(Chen Yun, slide 89: query rating – Any query rating implicitly is based on past queries/historical data. It relates to information that may or may not be present in the received input data as the input data is from the dialogue and the rating gives some evidence on whether or not the query is relevant); and  
56automatically logging a ticket corresponding to the problem description based on the set of responses and the set of updated confidence scores(Chen Yun, slide 89: where the dialogues and responses are implicitly logged by the dialogue system);
 	Chen Yun does not teach receiving, via one or more hardware processors, an input data comprising a problem description;
wherein each class label from the set of class labels is assigned a confidence score, wherein each word is assigned an attention weight based on a corresponding class label; and 
wherein the Sequence to Sequence (Seq2Seq) Hierarchical Classification Model is trained using historical data specific to one or more domains; 
determining an update requirement of the confidence score pertaining to each class label from the set of class labels based on the set of responses; 
dynamically updating, based on the determined update requirement, the confidence score pertaining to each class label from the set of class labels based on the set of responses to obtain a set of updated confidence scores 	However, Xiong teaches receiving, via one or more hardware processors, an input data comprising a problem description(US 20180329884, Xiong, para. 0034, where a processor is configured to process  inquiry strings[i.e. problem description]);
wherein each class label from the set of class labels is assigned a confidence score, wherein each word is assigned an attention weight based on a corresponding class label(US 20180329884, Xiong, para. 0068, 0093 and 0094, where a perplexity score may be assigned for a labeled dataset and a weight vector applied to conversations[i.e. words]); and 
wherein the Sequence to Sequence (Seq2Seq) Hierarchical Classification Model is trained using historical data specific to one or more domains(US 20180329884, Xiong, para. 0155 and 0168, where a training set may be provided that’s based on historical conversations, wherein a CNN encoder infers latent topics of source sentences to seq2seq models); 
determining an update requirement of the confidence score pertaining to each class label from the set of class labels based on the set of responses(US 20180329884, Xiong, para. 0017, where a performance score is derived based on an evaluation of a response string); 
dynamically updating, based on the determined update requirement, the confidence score pertaining to each class label from the set of class labels based on the set of responses to obtain a set of updated confidence scores(US 20180329884, Xiong, para. 0033 and 0065, where a performance score is dependent on a perplexity score, wherein a perplexity score, for example, changes depending on the language type[i.e. classification] being evaluated thereby causing an update in a performance score). 	It would have been obvious by one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Chen Yun with the teaching of Xiong because a user would have been motivated to improve the results of generating a response to receiving inquiry strings, taught by Chen Yun, by applying an estimates conditional probability distribution in order to improve the accuracy of a response string(see Xiong, para. 0005)  

 	In regards to claim 13 the combination of Chen Yun and Xiong teach the one or more non-transitory machine readable information storage mediums of claim 
11, wherein relationship between a word in the problem description and a corresponding predicted class label is based on a corresponding assigned attention weight(Chen Yun, slides 63 and 64, where a tagging sequence[class label] is based on the weighted sum[i.e. attention weight] and the history of utterances[i.e. word in problem description]).  

 	In regards to claim 14 the combination of Chen Yun and Xiong teach the one or more non-transitory machine readable information storage mediums of claim 11, wherein the step of processing each word from the problem description comprises identifying one or more relevant words and one or more irrelevant words(Chen Yun, slide 120, where a response evaluation entails collecting scores for a variety of dialogue responses that may be relevant/irrelevant). 


2.) Claims 2, 7, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Deep Dialogue Tutorial ACL, Chen Yun in view of US 20180329884, Xiong and further in view of US 20180165288, Chang

 	In regards to claim 2, the combination of Chen Yun and Xiong teach the processor implemented method of claim 1. The combination of Chen Yun and Xiong do not teach wherein the set of queries are identified when the confidence score of a plurality of class labels from the set of class labels is less than or greater than a pre-defined confidence threshold 	However, Chang teaches wherein the set of queries are identified when the confidence score of a plurality of class labels from the set of class labels is less than or greater than a pre-defined confidence threshold( US 20180165288, Chang, para. 0050, when a score does not exceed a threshold, a new query is received[i.e. identified]).  	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of the combination of Chen Yun and Xiong with the teaching of Chang because a user would have been motivated to improve the scoring system, taught by the combination of Chen Yun and Xiong, by generating a plurality of vectors at a decoder of Seq2Seq converter, wherein each vector has a probability that may be multiplied together to determine an overall probability in order to give more accurate response to input queries(see Chang, para. 0002)
 
 	In regards to claim 7, the combination of Chen Yun and Xiong teach the system of claim 6. The combination of Chen Yun and Xiong do not teach wherein the set of queries are identified when the confidence score of a plurality of class labels from the set of class labels is less than or greater than a pre-defined confidence threshold.  	However, Chang teaches wherein the set of queries are identified when the confidence score of a plurality of class labels from the set of class labels is less than or greater than a pre-defined confidence threshold( US 20180165288, Chang, para. 0050, when a score does not exceed a threshold, a new query is received[i.e. identified]).  	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of the combination of Chen Yun and Xiong with the teaching of Chang because a user would have been motivated to improve the scoring system, taught by the combination of Chen Yun and Xiong, by generating a plurality of vectors at a decoder of Seq2Seq converter, wherein each vector has a probability that may be multiplied together to determine an overall probability in order to give more accurate response to input queries(see Chang, para. 0002) 
  	In regards to claim 12, the combination of Chen Yun and Xiong teach the one or more non-transitory machine readable information storage mediums of claim 11. The combination of Chen Yun and Xiong do not teach wherein the set of queries are identified when the confidence score of a plurality of class labels from the set of class labels is less than or greater than a pre-defined confidence threshold 	However, Chang teaches wherein the set of queries are identified when the confidence score of a plurality of class labels from the set of class labels is less than or greater than a pre-defined confidence threshold ( US 20180165288, Chang, para. 0050, when a score does not exceed a threshold, a new query is received[i.e. identified]). 
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of the combination of Chen Yun and Xiong with the teaching of Chang because a user would have been motivated to improve the scoring system, taught by the combination of Chen Yun and Xiong, by generating a plurality of vectors at a decoder of Seq2Seq converter, wherein each vector has a probability that may be multiplied together to determine an overall probability in order to give more accurate response to input queries(see Chang, para. 0002)



3.) Claims 5, 10, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Deep Dialogue Tutorial ACL, Chen Yun in view of US 20180329884, Xiong and further in view of US 20180336241, Noh

 	In regards to claim 5, the combination of Chen Yun and Xiong teach the processor implemented method of claim 1, wherein the training data for the Seq2Seq Slot Filling Model is generated by:  
52assigning one or more labels to a word comprised in a problem description of a corresponding ticket when (i) summation of attention weights associated with a set of words comprised in the problem description is greater or equal to a threshold attention weight(Chen Yun, slide 66, where an attention weighted sum associated with sentence encoding[i.e. set of words] that may implicitly be compared to a threshold value), and  	The combination of Chen Yun and Xiong do not teach (ii) cardinality of the set of words is less than a word count threshold 	However, Noh teaches (ii) cardinality of the set of words is less than a word count threshold (US 20180336241, Noh, para. 0066, where a cardinality of a vector containing words and a minimum count threshold are used for training a model, wherein, implicitly, model training entails consideration of data less than a threshold value).   	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of the combination of Chen Yun and Xiong with the teaching of Noh because a user would have been motivated to use the word-embedding machine learning module, taught by Noh, to improve the query response predictions, taught by the combination of Chen Yun and Xiong, by generating similarity vectors in order to produce a more accurate response to an input query(see Noh, para. 0017)

 	In regards to claim 10, the combination of Chen Yun and Xiong teach the system of claim 6, wherein the training data for the Seq2Seq Slot Filling Model is generated by: 
assigning one or more labels to a word comprised in a problem description of a corresponding ticket when (i) summation of attention weights associated with a set of words comprised in the problem description is greater or equal to a threshold attention weight(Chen Yun, slide 66, where an attention weighted sum associated with sentence encoding[i.e. set of words] that may implicitly be compared to a threshold value), and  	The combination of Chen Yun and Xiong do not teach (ii) cardinality of the set of words is less than a word count threshold 	However, Noh teaches (ii) cardinality of the set of words is less than a word count threshold (US 20180336241, Noh, para. 0066, where a cardinality of a vector containing words and a minimum count threshold are used for training a model, wherein, implicitly, model training entails consideration of data less than a threshold value).  	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of the combination of Chen Yun and Xiong with the teaching of Noh because a user would have been motivated to use the word-embedding machine learning module, taught by Noh, to improve the query response predictions, taught by the combination of Chen Yun and Xiong, by generating similarity vectors in order to produce a more accurate response to an input query(see Noh, para. 0017) 

 	In regards to claim 15, the combination of Chen Yun and Xiong teach the one or more non-transitory machine readable information storage mediums of claim 11, wherein the training data for the Seq2Seq Slot Filling Model is generated by:  
57assigning one or more labels to a word comprised in a problem description of a corresponding ticket when (i) summation of attention weights associated with a set of words comprised in the problem description is greater or equal to a threshold attention weight(Chen Yun, slide 66, where an attention weighted sum associated with sentence encoding[i.e. set of words] that may implicitly be compared to a threshold value), and  	The combination of Chen Yun and Xiong do not teach (ii) cardinality of the set of words is less than a word count threshold 	However, Noh teaches (ii) cardinality of the set of words is less than a word count threshold(US 20180336241, Noh, para. 0066, where a cardinality of a vector containing words and a minimum count threshold are used for training a model, wherein, implicitly, model training entails consideration of data less than a threshold value). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of the combination of Chen Yun and Xiong with the teaching of Noh because a user would have been motivated to use the word-embedding machine learning module, taught by Noh, to improve the query response predictions, taught by the combination of Chen Yun and Xiong, by generating similarity vectors in order to produce a more accurate response to an input query(see Noh, para. 0017)


CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY LANE whose telephone number is (571)270-7469.  The examiner can normally be reached on 571 270 7469 from 8:00 AM to 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Taghi Arani, can be reached on 571 272 3787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/GREGORY A LANE/Examiner, Art Unit 2438                                                                                                                                                                                                        


/TAGHI T ARANI/Supervisory Patent Examiner, Art Unit 2438